

117 S2686 IS: No Vaccine Mandates Act of 2021
U.S. Senate
2021-08-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2686IN THE SENATE OF THE UNITED STATESAugust 9, 2021Mr. Cruz (for himself and Mr. Cramer) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo prohibit vaccination mandates for COVID–19.1.Short titleThis Act may be cited as the No Vaccine Mandates Act of 2021.2.Vaccinations(a)In generalPart I of title 18, United States Code, is amended by inserting after chapter 117 the following:117AVaccinations2431.Vaccinations(a)Requirements(1)In generalExcept as provided in paragraph (2), it shall be unlawful to—(A)require any United States person to receive a vaccine that has only received authorization by the Food and Drug Administration through an emergency use authorization pursuant to section 564 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb–3), or that has received such authorization prior to receiving full approval or licensure under section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) or section 351 of the Public Health Service Act (42 U.S.C. 262); or(B)vaccinate with a vaccine that has only received authorization by the Food and Drug Administration through such an emergency use authorization, or that has received such authorization prior to receiving such full approval or licensure—(i)an individual under the age of 18; or(ii)an individual that lacks the capacity to exercise the right to consent to be vaccinated.(2)ExceptionsParagraph (1) shall not apply if the individual, or if the individual is a minor or is otherwise unable to consent, a parent, guardian, conservator, or attorney-in-fact of the individual, provides consent to be vaccinated in accordance with subsection (b).(b)Right To be informedAny person that administers a vaccine for the coronavirus disease 2019 (COVID–19) shall, consistent with medical ethics and applicable informed consent laws of the State in which the vaccine is administered and any applicable Federal regulations related to informed consent laws, disclose to any individual, before the vaccine is administered, the risks associated with the vaccine so that the individual can make an informed decision.(c)Civil actions(1)In generalAny individual aggrieved by a violation of subsection (a) may bring a civil action in an appropriate court against any person who negligently participated in the vaccination of the individual in violation of that subsection.(2)Civil action on behalf of individuals unable to consentA parent, guardian, or conservator of an individual aggrieved by a violation of subsection (a) who is a minor or otherwise unable to provide consent may bring a civil action on behalf of that individual in an appropriate court against any person who negligently participated in the vaccination of that person in violation of subsection (a).(3)Appropriate reliefAppropriate relief under this section is the lesser of—(A)$10,000; or(B)an amount equal to the actual damages sustained by the individual aggrieved by a violation of this section..(b)Technical and conforming amendmentThe table of chapters for part I of title 18, United States Code, is amended by inserting after the item relating to section 117 the following:117A. Vaccinations2431.